           Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 1 of 6

                                                                             FILED
                                                    U.S. DISTRICT COtJflT
                                                       AUGU'^Ti nj'.' '
                   UNITED STATES DISTRICT COURT                   '
               FOR THE SOUTHERN DISTRICT OF GEORGIADI9 JUN -3 AH 9: 51
                              AUGUSTA DIVISION
                                                                   CLERK.
SHAWNETTA COLLINS,                                                     SO.           GA.


      Plaintiff,
                                                               MC
      V.                                      MISC. CASE NO.


KOCH FOODS INC,et al.,

      Defendants.




 MOTION TO COMPEL MANAGEMENT SERVICES'RESPONSE TO A
            NON-PARTY SUBPOENA TO PRODUCE DOCUMENTS




      COMES NOW, the Plaintiff, Shawnetta Collins, and moves this Court to

compel Management Services' response to a non-party subpoena issued by Plaintiff.

Management Services failed to comply with a subpoena sent by Plaintiff by not

producing the documents requested. Federal Rule of Civil Procedure 45(d)(2)(B)(i)

permits a serving party to move the court for the district where the compliance is

required for an order compelling production. Plaintiff has exhausted all efforts to

have Management Services/Robert Leicht comply with Plaintiffs subpoena. The

facts relevant to the discovery dispute are as follows:

      1.      Management Services was served by certified mail with a non-party

subpoena on March 14, 2019 requiring the production of the documents set forth in
              Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 2 of 6




the subpoena.(Exhibit 1, attached).

         2.        Management Services signed and returned a certified mail receipt of

service card on or around March 28,2019.(Exhibit 2, attached).

         3.       On March 27, 2019, Management Services' Representative, Robert

Leicht, wrote to Plaintiffs counsel objecting to the subpoena.' Specifically, Mr.

Leicht argued that the subpoena commanded him to produce documents at a location

more than 100 miles from his workplace;that the subpoena was unduly burdensome;

and that the documents requested were confidential and proprietary. (Exhibit 3,

attached).

         4.       During April, staff for Plaintiffs counsel communicated by phone^

with Mr.Leicht regarding his objections and offered to modify the existing subpoena

to permit Management Services to produce the relevant documents to a location well

within 100 miles of his office.

         5.       On May 13, 2019, staff for Plaintiffs counsel reiterated, in writing via

email, their previous offer to modify the existing subpoena to eliminate any burden

on Management Services by allowing Management Services to produce the

documents within 100 miles of Management Services' office and to allow



'While Mr. Leicht copied "Charles Mayers, Attorney at Law"on the letter, he later confirmed that he wasn't
represented by counsel. See footnote 2, below.
^ During these phone conversations, Robert Leicht, an employee of Management Services, requested all further
communication to be in writing. After this request, staff for Plaintiffs counsel emailed Mr. Leicht to confirm this
request and to confirm that Mr. Leicht was not represented by counsel. Mr. Leicht confirmed via email that he was
not represented by counsel in this case.
           Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 3 of 6




Management Services to produce only electronic copies of the documents, saving

them any expense incurred in printing or mailing physical copies. Mr. Leicht, on

behalf of Management Services, refused to accept this compromise (Exhibit 4,

attached).

      /.      PlaintiffHas MetHer Burden to A void Undue Expense.

      Plaintiff has met her burden to avoid undue expense under Federal Rule of

Civil Procedure 45(d)(1)by offering to modify the subpoena and allow Management

Services to produce documents within 100 miles of Management Services' office.

Plaintiff has further attempted to eliminate any burden on Management Services by

offering to allow Management Services to produce only electronic copies of the

documents, saving them the time and expense of printing and/or mailing physical

documents. Nevertheless, Management Services refused to comply with the

subpoena.

      IL      Management Services is Subject to Sanctions.

      Under Rule 45(d)(1), the court for the district where compliance is required

must enforce Plaintiffs duty to avoid undue expense by imposing an appropriate

sanction on the party who fails to comply. Because Plaintiff has met her burden to

avoid undue burden and expense, this Court must enter an order requiring

Management Services to comply with the subpoena and impose a sanction on

Management Services for its refusal.
        Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 4 of 6




      IIL   Plaintiffis Entitled to Reasonable Attorney's Fees,

      Plaintiff is entitled to reasonable attorney's fees under Federal Rule of Civil

Procedure 45 (d)(1), which states that the court must enforce Plaintiffs duty to

avoid undue burden and expense by imposing a sanction, including lost earnings

and reasonable attorney's fees, on a party who fails to comply with a subpoena.

Plaintiffs counsel has spent numerous hours sending letters and emails to

Management Services to attempt to address their objections, calling Robert Leicht

to discuss his objections to the subpoena, and researching and contacting attorneys

near Management Services to inquire about their willingness to coordinate with

Management Services. Because Plaintiff has met her burden to avoid undue

expense. Management Services is subject to sanctions and an order compelling

production and Plaintiff is entitled to reasonable attomey's fees.

      WHEREFORE, premises considered. Plaintiff respectfully moves the Court

to issue its order that Management Services produce the documents requested in the

subpoena within ten(10)days or be held in contempt.

                                             Respectfully submitted,

                                             /s/Alicia K. Havnes
                                             Alicia K. Haynes
                                             One ofthe Attorneys for the Plaintiff
        Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 5 of 6




OF COUNSEL;
Alicia Haynes
HAYNES & HAYNES,P.C.
1600 Woodmere Drive
Birmingham, AL 35226
Tel.:(205)879-0377
Fax:(205)879-3572
akhaynes@haynes-haynes.com

OF COUNSEL:
Heather N. Leonard
HEATHER LEONARD,P.C.
P.O. Box 43768
Birmingham, AL 35243
Tel.:(205)977-5421
Fax:(205)278-1400
Heather.Heather@LeonardPC.com
One ofthe Attorneys for the Plaintiff

OF COUNSEL;
Cynthia F. Wilkinson
WILKINSON LAW FIRM
215 Richard Arrington Jr. Blvd.
Suite 200
Birmingham, AL 35203
Tel.:(205)250-7866
Fax:(205)250-7869
wilkinsonefile@wilkinsonfirm.net
One ofthe Attorneys for the Plaintiff
        Case 1:19-mc-00008-JRH Document 1 Filed 06/03/19 Page 6 of 6




                         CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on May 28^*^ 2019, a true and correct
copy of the foregoing was served on counsel of record via email and U.S. Mail,
postage prepaid and properly addressed.

Janell M. Ahnert
Littler Mendelson, P.O.
420 20th Street North, Suite 2300
Birmingham, AL 35203
Email: iahnert@littler.com




      A copy of the foregoing was also served on the following via U.S. Mail,
postage prepaid and properly addressed.

Robert Leicht
Management Servies
P.O. Box 1804
Evans, GA 30809


                                                 /s/Alicia K. Havnes
                                                 OF COUNSEL
